Title: From Alexander Hamilton to James Read, 1 March 1800
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir,
            New York Feby. 28. March 1 1800.
          
          I have received the inclosed letter from a J Valentine a private Soldier at Fort Jay. You will make enquiries as to the truth of its contents & report to me accordingly.
          Captn. Eddins has also recommended to me the discharge of J. M. Perrin a private Soldier in his Company, to which I shall have no objection provided Perrin procures an able substitute in his place.
          with true consideration &—
          Captn. Read
        